Citation Nr: 0622161	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  00-16 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1982 with a previous period of active service from 
February 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran is service connected for hypertension 
(evaluated as 40 percent disabling), history of dislocation 
of the right shoulder (evaluated as 20 percent disabling), 
and history of bilateral heel calluses (evaluated as 
noncompensable), with a combined 50 percent disability 
rating.

2.  The competent, probative evidence shows the veteran's 
service-connected disabilities, alone, are not sufficiently 
disabling as to preclude him from securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to a total disability 
rating based upon individual unemployability rating.  The 
focus of a total disability rating based upon individual 
unemployability claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a total disability rating 
based upon individual unemployability rating, neither non-
service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19 (2005).  

A total disability rating based upon individual 
unemployability rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more service-connected disabilities provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2005).  The veteran is service connected for hypertension 
(evaluated as 40 percent disabling), history of dislocation 
of the right shoulder (evaluated as 20 percent disabling), 
and history of bilateral heel calluses (evaluated as 
noncompensable), with a combined 50 percent disability 
rating.  As the veteran does not have a service-connected 
disability that is individually evaluated at 60 percent or 
higher or a combination of service-connected disabilities 
with a combined disability evaluation of 70 percent with at 
least one rated as 40 percent disabling, a total disability 
rating based upon individual unemployability rating is not 
warranted on a schedular basis.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2005).  

Alternatively, a total disability rating for compensation 
based on unemployability may be assigned to a veteran who is 
unable to secure and follow a substantially gainful 
occupation by reason of his/her service-connected 
disabilities.  The veteran's employment history, educational 
and vocational attainment as well as his particular physical 
disabilities are to be considered in making a determination 
on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).  Here, the 
veteran's July 1999 formal total disability rating based upon 
individual unemployability claim reflects that he indicated 
he was unable to secure or follow any substantially gainful 
occupation due to his service-connected hypertension.  The 
form shows he had one year of college level education and had 
last worked from 1987 to 1990 in maintenance and from 1990 to 
1993 as a truck driver.  A previous formal total disability 
rating based upon individual unemployability claim form 
reflect that the veteran indicated he had worked as a truck 
driver until March 1993 and, at that time, had to hire a 
driver to drive the truck he owned and that he was trying to 
sell the truck.  An August 1998 physical examination of 
drivers form indicates the veteran was not qualified in 
accordance with the Federal Motor Carrier Safety Regulations 
due to his blood pressure being too high.  The veteran 
maintained his normal driver's license.  See September 2003 
hearing transcript.

The veteran is currently 46 years of age and his VA 
vocational rehabilitation records indicate that in January 
2000 he began courses for an applied science degree in 
computer science, from which he withdrew in February 2000.  
The April 2001 VA special report of training reflects the 
veteran indicated he withdrew due to medical reasons and he 
was asked to provide documentation from his doctor.  The 
veteran failed to submit documentation and his vocational 
program was discontinued due to non-cooperation.  His 
vocational rehabilitation records, statements in support of 
claim, and the September 2003 hearing transcript contain the 
veteran's assertions that he is unable to find a new job due 
to his physical limitations.

The veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  The January 2001 SSA decision 
indicates that the veteran's right shoulder condition, 
cervical spine condition, lumbar spine condition, and 
essential hypertension were severe; he was determined 
disabled for SSA purposes.  The analysis portion of the 
decision relied upon a September 2000 examination reflecting 
his severe orthopedic limitations (chronic pain and 
symptomotology) limited his ability to engage in and sustain 
sedentary work activity on a regular and continuing basis.  
The work history portion of the September 2000 examination 
report reflects the veteran was unable to work due to his 
shoulder and back pain and indicates he was severely limited 
due to his arthritic and painful right shoulder, his spine 
limited him to a moderate extent, and he was not limited by 
his hypertension.

The veteran was afforded a VA examination in October 2005 and 
the resulting report reflects that the examiner, when 
considering only the veteran's service-connected 
disabilities, determined the veteran was able to perform in a 
sedentary occupation.  The October 2005 VA medical opinion is 
more probative as it was based solely on the veteran's 
service-connected disabilities.  While the SSA evidence that 
the veteran is unemployable has been considered, there are 
significant differences in the definition of disability under 
the SSA and VA systems.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  As such, while the fact the veteran 
has been found disabled for SSA purposes is pertinent to this 
claim, VA is not bound by that determination.  Id.; see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  The SSA evidence refers 
to disability benefits being awarded based on not just his 
service-connected disabilities but also additional 
nonservice-connected disabilities. 

In short, the competent probative medical evidence does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unemployable.  While the 
evidence is indicative of occupational limitations associated 
with his hypertension and right shoulder disability, the 
disability ratings are recognition that industrial 
capabilities are impaired, and the veteran is in receipt of 
benefits for a combined 50 percent disability rating due to 
his service-connected disabilities.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  As the competent medical 
evidence of record does not indicate that the veteran is 
incapable of substantially gainful employment due to his 
service-connected disabilities (hypertension, right shoulder, 
bilateral calluses of heels), referral for an award of total 
disability rating based upon individual unemployability 
benefits is not warranted.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was notified by letter in June 2005 of the 
evidence necessary to substantiate a total disability rating 
based upon individual unemployability rating claim, the 
evidence VA would seek, the evidence he was required to 
submit, asked to let VA know about any evidence or 
information in support of his claim, and requested to submit 
any evidence in his possession.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  In February 2006 correspondence he indicated he had 
no other information or evidence to submit.  Under these 
circumstances, the Board considers VA's notice requirements 
are met and any issue as to the timing/completeness of the 
notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claim, he was not 
provided with notice of any effective date criteria.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  To the 
extent that the weight of the evidence is against the 
veteran's total disability rating based upon individual 
unemployability rating claim, any questions as to any 
appropriate effective dates are rendered moot.  Under these 
circumstances, the Board is satisfied that any error 
regarding the completeness of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examination in 
connection with his claim and the resulting report, as well 
as his VA treatment records, SSA records (which contain 
identified private medical evidence), VA vocational 
rehabilitation folder, and a transcript of the September 2003 
hearing before the undersigned, have been associated with the 
claims file.  As the veteran has not identified or authorized 
VA to obtain any additional evidence pertinent to this claim, 
no further assistance to the veteran regarding development of 
evidence is required.


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


